DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11, 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4372761, hereinafter referred to as Lindroos.

a sleeve configured to extend from a top end of an industrial exhaust source (scrubber 1 and duct 2), said sleeve comprising an interior cavity for the traveling therethrough of exhaust air from the industrial exhaust source, at least one sidewall delimiting the interior cavity (sidewall would be that of the scrubber 1), at least one opening on said one sidewall (see reference 5 along the side wall that allows for the water source to enter), and an open top end (outlet 3); 
a sprinkler system for supplying water to said interior cavity of said sleeve (connection 5 supplied with washing liquid; column 2 lines 65-67), said sprinkler system comprising at least one nozzle extending through the at least one opening on said sidewall and positioned within the interior cavity (see the nozzles 4 extending into scrubber 1 from connection 5), wherein the at least one nozzle is configured to inject water towards said at least one sidewall of said sleeve and through exhaust air traveling through said interior cavity and carrying at least one pollutant (the dashed lines are 
one or more drainage pipes open to said interior cavity of said sleeve (drain pipe 8) for draining water and at least one pollutant carried by the water from the interior cavity (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16).  
Referring to the limitations “for reducing pollution emitted into air by an industrial exhaust source expelling exhaust air carrying at least one pollutant,” “for the traveling therethrough of exhaust air from the industrial exhaust source,” “for supplying water to said interior cavity of said sleeve,” and “for draining water and at least one pollutant carried by the water from the interior cavity” are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 2, Lindroos teaches in figure 1 a base of said sleeve comprises a channel configured to collect water and at least one pollutant falling along the at least one sidewall (Column 2 lines 10-16 teach that washing liquid is collected together with condensate and dust washed 
Referring to claim 8, Lindroos teaches in figure 1 the sprinkler system further comprises an incoming water tubing assembly configured to receive water from a water supply source external to the sleeve (Column 1 lines 65-67 teach that connection 5 is supplied with washing liquid under pressure, for example water. Therefore the water is the water supply source, and it connecting to the connections 5 is considered an incoming water tubing assembly.), wherein the incoming water tubing assembly is in fluid communication with the at least one nozzle to feed water to the at least one nozzle (Connected 5 is supplied with water, which would flow through into the scrubber and into the nozzle 4).  
Referring to claim 9, Lindroos teaches in figure 1 at least one secondary tube extending from the incoming water tubing assembly, through the sleeve and into the interior cavity,Page 4 of 11Appl. No. 15/695,000 Reply to Restriction/Election Requirement of April 7, 2020wherein each secondary 
Referring to claim 10, Lindroos teaches in figure 1 each secondary tube carries a single nozzle of the at least one nozzle (The nozzle 4 is connected to the end of the tube connecting 4 and 5.).  
Referring to claim 11, Lindroos teaches in figures 1 and 2 the sleeve is cylindrical (Column 1 lines 60-64 the scrubber is a cylindric casing.).
Referring to claim 13, Lindroos teaches in figure 1 the at least one nozzle is arranged at a central longitudinal axis of the sleeve (see nozzles 4 in the middle of scrubber 1).  
Referring to claim 14, Lindroos teaches in figure 1 the at least one nozzle is configured to inject a plurality of water jets radially outward thereof (See the dashed lines leaving nozzle 4).  
Referring to claim 15, Lindroos teaches in figure 1 the at least one nozzle comprises two or more nozzles arranged vertically spaced apart relative to one another (The nozzles 4 are vertically spaced apart from one another.).  
 the two or more nozzles are arranged in vertical registration relative to one another (The nozzles 4 are vertically spaced apart from one another.).  
Referring to claim 17, Lindroos teaches in figure 1 the one or more drainage pipes are sloped downward (Drain pipe 8 is sloped downwards.).  
Referring to claim 20, Lindroos teaches in figure 1 a method for reducing pollution emitted into air by an industrial exhaust source expelling exhaust air carrying at least one pollutant (cleaning dust loaded gas and/or stream; abstract) comprises the steps of: 
providing an industrial exhaust source with an apparatus comprising: Page 6 of 11Appl. No. 15/695,000 Reply to Restriction/Election Requirement of April 7, 2020 
a sleeve configured to extend from a top end of an industrial exhaust source (scrubber 1 on top of duct 2), said sleeve comprising an interior cavity for the traveling therethrough of exhaust air from the industrial exhaust source, at least one sidewall delimiting the interior cavity (sidewall would be that of the scrubber 1, cavity would be the inside), at least one opening on said one sidewall (the opening would be how the connection 5 and the nozzle interact), and an open top end (outlet 3 at the top); 
a sprinkler system for supplying water to said interior cavity of said sleeve (connection 5 supplied with washing liquid; column 2 lines 65-67), 
and one or more drainage pipes open to said interior cavity of said sleeve (drain pipe 8) for draining water and at least one pollutant carried by the water from the interior cavity (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); 
supplying water to said sprinkler system (connection 5 supplied with washing liquid for example water; column 2 lines 65-67); 
injecting, by said at least one nozzle, said supplied water towards the at least one sidewall of the sleeve (the dashed lines are showing the water 
removing, by said water injected from said at least one nozzle, one or more pollutants from exhaust air traveling through said sleeve (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); 
directing, by said at least one sidewall of the sleeve, said water and said one or more removed pollutants to fall towards the one or more drainage pipes (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16); and 
draining the fallen water and one or more removed pollutants through the one or more drainage pipes (washing liquid is collected together with condensate and dust washed out at the scrubber bottom and drained via drain pipe 8; column 2 lines 10-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoos in view of US2589956, hereinafter referred to as US’956.
Referring to claim 3, Lindross does not explicitly teach the base comprises an inwardly-directed bottom section and an upwardly-directed neck extending from the inwardly-directed bottom section in a spaced-apart 
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 this inwardly directed bottom section with an upwardly directed neck extending from the inwardly directed bottom section in a spaced apart relation with the at least one side wall of the sleeve (19 is the inwardly directed bottom section as it curves inward and the space between 19 and 17 is this upwardly directed neck as it extends from 19 and goes upwards. The upward part is spaced apart from the sidewall of 12.), wherein the channel is delimited by the at least one sidewall, the inwardly directed bottom section and the upwardly directed neck (The channel would be within this curved portion 19, that is contained inside the sidewall, bottom section, and curved section).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos as US’956 teaches the benefit of having this 
Referring to claim 4, Lindross does not explicitly teach the channel is sloped downward towards said one or more drainage pipes.
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 the channel is sloped downward towards said one or more drainage pipes (basin 19 is sloped to concentrate fluid at a lowermost portion 20 which leads to outlet pipe 21; column 2 lines 15-25).  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos as US’956 teaches the benefit of having this sloped shape to help concentrate the fluid in the lowermost portion (column 2 lines 15-23).
Referring to claim 5, Lindross does not explicitly teach the one or more drainage pipes consist of a single drainage pipe, and wherein the channel is circumferentially-shaped and sloped downward towards said drainage pipe

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this curved channel of US’956 in the invention of Lindroos as US’956 teaches the benefit of having this sloped shape to help concentrate the fluid in the lowermost portion (column 2 lines 15-23).
Referring to claim 6, Lindross does not explicitly teach a structure supporting the apparatus to extend from the top end of the industrial exhaust source.
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figure 1 a structure supporting the apparatus to extend from the top end of the 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this structure supporting the apparatus as taught in US’956 in the device of Lindross as this would allow for a more compact structure as Lindross would also have connections to a water source linked to connection 5. While Lindross does not show the same pipes as US’956, it would be obvious to have a connection to the water source in order to have the water come into the nozzles to spray, therefore having this support structure would help make the device more compact and sturdy.
Referring to claim 7, Lindross does not explicitly teach the structure comprises at least one ring encircling said sleeve and a plurality of supporting beams resting against and extending from the at least one ring.
US’956 teaches an analogous device (separating smoke particles from gas; column 1 lines 1-10) with a sleeve (12) on a gas source (duct 10) with a sprinkler system (14) and a drain pipe 21. US’956 teaches in figures 1 and 2 the structure comprises at least one ring encircling said sleeve and 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use this structure supporting the apparatus as taught in US’956 in the device of Lindross as this would allow for a more compact structure as Lindross would also have connections to a water source linked to connection 5. While Lindross does not show the same pipes as US’956, it would be obvious to have a connection to the water source in order to have the water come into the nozzles to spray (which would be the supporting beams), therefore having this support structure (bracket 28) would help make the device more compact and sturdy.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoos in view of US4375976, hereinafter referred to as Potter.
Referring to claim 12, Lindroos does not explicitly teach the at least one nozzle is configured to inject water horizontally towards the at least one sidewall of the sleeve.
Potter teaches in figure 1 an analogous device (removing particulate material from a stream of gas with a secondary filter apparatus with water 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the nozzle inject water horizontally as taught by Potter in the invention of Lindroos as Potter teaches the benefit of being able to spray the entire area of the gas as it comes through in order to help remove any particulate matter carried by the stream (column 5 lines 11-20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s note: Applicant seems to be trying to amend in order to claim a cylindrical device that has sprayers going through the side. However this is not novel as many scrubbers also use this kind of technology to contact gas with washing liquid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/20/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776